SANBORN, Circuit Judge
(dissenting). The decision of the majority in this case is not in accord with my opinion concerning it, *896which will be briefly stated. Under the decision in this case by this court, which is found in 160 Fed. 382, 87 C. C. A. 334, the insurance company had the legal right to a final judgment on the merits in its favor, when it moved for judgment on the pleadings after the return of the case to the Circuit Court. That court erroneously denied that motion, and the company excepted to its ruling on April 20, 1909. The moment that exception had been taken, this court acquired appellate jurisdiction to review and correct the error of that ruling, and to command the rendition of the judgment on the merits, to which the company had the legal right. Neither the statutes of the states, n,or the practice of the state courts, nor any act of the plaintiffs below, could deprive this court of the power, or relieve it of the duty, to correct that error at the suit of the party aggrieved. Barber Asphalt Paving Company v. Morris, 132 Fed. 945, 953-955, 66 C. C. A. 55, 63-65, 67 L. R. A. 761, and cases there cited.
The act of conformity, and the statutes and the practice of the states do not prescribe or limit the jurisdiction of the federal appellate courts,' nor do they govern the proceedings for a review of the rulings of the national trial courts. The power and practice of the national appellate courts are derived exclusively from the Constitution, the acts of Congress, the ancient English statutes, and the rules and practice of the courts of the United States, and this practice may neither be.extended nor contracted, controlled nor affected, by the statutes of the states or the practice of their courts. Francisco v. Chicago & A. R. Co., 149 Fed. 354, 358, 359, 79 C. C. A. 292, 296, 297; Chateaugay Iron Co., Petitioner, 128 U. S. 544, 554, 9 Sup. Ct. 450, 32 L. Ed. 508; Hudson v. Parker, 156 U. S. 277, 281, 15 Sup. Ct. 450, 39 L. Ed. 424; City of Manning v. German Ins. Co., 107 Fed. 53, 55, 57, 46 C. C. A. 144, 146, 148; Hooven, Owens & Rentschler Co. v. John Featherstone’s Sons, 49 C. C. A. 229, 235, 111 Fed. 81, 87; Louisville & N. Ry. Co. v. White, 40 C. C. A. 352, 356, 100 Fed. 239, 243; West v. East Coast Cedar Co., 51 C. C. A. 411, 415, 113 Fed. 737, 741; St. Clair v. United States, 154 U. S. 134, 153, 14 Sup. Ct. 1002, 38 L. Ed. 936; Boogher v. Insurance Company, 103 U. S. 90, 95, 26 L. Ed. 310; Newcomb v. Wood, 97 U. S. 581, 24 L. Ed. 1085; Fishburn v. Railway Co., 137 U. S. 60, 11 Sup. Ct. 8, 34 L. Ed. 585; Kentucky Life, Acc. & Ins. Co. v. Hamilton, 63 Fed. 93, 98, 11 C. C. A. 42, 47; Elder v. McClaskey, 17 C. C. A. 259, 278, 70 Fed. 529, 556; Ghost v. United States, 168 Fed. 841, 843, 94 C. C. A. 253, 255. In the opinions of the courts cited by the majority there is no discussion or consideration of the right of a plaintiff, who has succeeded on the trial of an issue of law upon the hearing of a demurrer or upon a motion for judgment which challenges his whole case, to deprive the defendant of the right to a correction of an erroneous ruling upon this trial by dismissing his case without prejudice weeks afterwards. The plaintiffs did not dismiss their case'when the motion for judg-, ment was made or when it was decided, or when- an exception to the decision was taken on April 20, 1909, but they subsequently stipulated to try it by the courtj and continued to prosecute it until June 15, 1909, when they first made their motion to dismiss.
*897The insurance company was granted by act of Congress the right, to the review and correction by this court of the error of law committed by the Circuit Court when that court denied its motion for judgment on the pleadings, and neither the statute of Missouri cited by the majority, nor the decisions of the courts of that state, could deprive the insurance company of that right. Hence, that statute and the proceedings in this case between April 20, 1909, when the exception to the ruling deirying the motion was taken, and June 15, 1909, when the motion for dismissal was first made, and the final erroneous judgment of dismissal without prejudice to another action was rendered, are in my opinion irrelevant to the issue in this case. But, even if they are material, the result should not in my opinion be different. The Missouri statute permits a plaintiff to dismiss liis suit only before the same is “finally submitted to the jury, or to the court sitting as a jury, or to the court, and not afterwards.” The heating and decision of a motion for judgment on the pleadings, to the granting of which the moving party has a right, is a trial of the action upon a question of law and a final submission of it to the court; and after the decision of this question of law and an exception, which gives the appellate court jurisdiction to review that decision, it is too late, even if the statute applies to the case, to revoke the submission or to divest the appellate court of that jurisdiction. State v. Court, 32 Mont. 37, 79 Pac. 546, 547, 549; Babbitt v. Clark, 103 U. S. 606, 26 L. Ed. 507; Alley v. Nott, 111 U. S. 472, 475, 4 Sup. Ct. 495. 28 L. Ed. 191 ; Laidly v. Huntington, 121 U. S. 179, 181, 7 Sup. Ct. 855, 80 L. Ed. 883; State v. Scott, 22 Neb. 628, 36 N. W. 121 ; Lookout Mountain R. Co. v. Houston & Co. (C. C.) 32 Fed. 711 ; Goldtree v. Spreckles, 135 Cal. 666, 67 Pac. 1091 ; Beaumont v. Herrick, 24 Ohio St. 445. A like rule prevails in chancery. Darnell's Chancery (5th Ed.) 790. The judgment below in my opinion should be reversed, and a judgment in favor of the insurance company on the merits should be directed.